MINOR COURT RULES COMMITTEE
                                ADOPTION REPORT

                          Amendment of Pa.R.Civ.P.M.D.J. 217


       On December 1, 2021, the Supreme Court amended Pennsylvania Rule of Civil
Procedure Governing Actions and Proceedings Before Magisterial District Judges 217 to
conform with recent amendments to the Case Records Public Access Policy of the Unified
Judicial System of Pennsylvania (“Policy”). See Order of October 6, 2021, No. 556
Judicial Administration Docket. The Minor Court Rules Committee has prepared this
Adoption Report describing the rulemaking process as it relates to Pa.R.Civ.P.M.D.J.
217. An Adoption Report should not be confused with Comments to the rules. See
Pa.R.J.A. 103, Comment. The statements contained herein are those of the Committee,
not the Court.

       The amendments to the Policy, effective on January 1, 2022, require the statewide
use of the Confidential Information Form to safeguard confidential information and
eliminate the ability of a court to adopt a rule or order permitting the filing of any document
in two versions, redacted and unredacted. While the Policy never permitted the filing of
redacted/unredacted versions in the magisterial district courts, the Committee
recommended deleting an exception to Rule 217, which permitted a rule or order of court
to supersede the requirement to attach of a Confidential Information Form, if necessary.